DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim(s) 2 is/are objected to because of the following informalities:  
For claim 2 line 1, the occurrence of “receving” seems to be a typo and it is suggested to the applicant to change “receving” to --receiving--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 5 – 8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 5, the occurrence of “the 4-step random access procedure” lacks antecedent basis as this is the first occurrence of this limitation.  Similar problem exists for claims 6 and 8.
Claim 7 is rejected because it depends from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 5 – 7, 9, 10, 13, 15, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2020/0146069 A1; hereinafter “Chen”).
For claim 1, Chen teaches  receiving, from a base station, configuration information for a 2-step random access procedure (see paragraph 0059; a UE may receive the configuration for the 2-step RA procedure from a base station as part of a general RA configuration (e.g., the UE may receive the 2-step and 4-step RA configuration together as one RA configuration). In some other aspects of the present implementations, the UE may receive the 2-step RA configuration separately (i.e., not as part of a general RA configuration) and see paragraph 0060; a cell (or a corresponding base station/node) may broadcast (e.g., in the system information (SI)) the parameters (of the RA configuration) for a 2-step RA procedure and the parameters for a 4-step RA procedure separately); transmitting, to the base station, a random access (RA) message-A (MSG-A) including an RA preamble and an RA payload based on the configuration information (see paragraph 0072; the first message (or MsgA) of a 2-step RA procedure may include two separate signals (e.g., a preamble and a payload). The preamble signal may be transmitted on a physical random access channel (PRACH), and the payload signal may be transmitted on physical uplink shared channel (PUSCH) to the base station in some of the present implementations and paragraph 0097; the process may transmit, in action 320, the first message (or MsgA) of the 2-step RA procedure to the base station. In some of the present implementations, the process 300 may transmit a preamble of the first message (MsgA) on a PRACH to the base station, and transmit a payload of the first message on a PUSCH to the base station); and receiving an RA MSG-B in response to the RA MSG-A from the base station, and the MAC subheader includes a first indicator indicating a type of the MAC subPDU (see paragraph 0048;  a UE may complete the CBRA procedure in two steps, which may include sending a first message (e.g., a MsgA) to a serving cell (or base station) and receiving a second message (e.g., a MsgB) from the serving cell (or base station) and see paragraph 0067; the fallback indicator (or fallback information) may be included in the second message (or MsgB) of the 2-step RA procedure to indicate whether a fallback mechanism from the 2-step RA procedure to the 4-step RA procedure is allowed for this round of preamble transmission).  Chen does not explicitly teach wherein the RA MSG-B includes one or more MAC sub protocol data units (subPDUs), each of the one or more MAC subPDUs includes a MAC subheader, and the MAC subheader includes a first indicator indicating a type of the MAC subPDU.  Agiwal from the field of communication similar to that of Chen teaches MAC PDU for Msg2 of 2 step RA may consist of one or more MAC subPDUs and optionally padding. Padding is placed at the end of the MAC PDU when present. Presence and length of padding is implicit based on TB size, size of MAC subPDU(s). Each MAC subPDU consists one of the following: a MAC subheader with Backoff Indicator only (see paragraphs 00298 – 0299).  Therefore, it would have been obvious to ones skilled in the art before the effective filing date of the claimed invention of have the MsgB of Chen to include MAC subPDU with backoff indicator as taught Agiwal.  The motivation for doing this is provide for an efficient system where collisions are reduced. 
For claim 3, Chen teaches all of the claimed subject matter with the exception of wherein the first indicator indicates that the MAC subPDU is a first type MAC subPDU including a backoff indicator (BI), that the MAC subPDU is a second type MAC subPDU including a fallback random access response (RAR), or that the MAC subPDU is a third type MAC subPDU including a successful RAR. Agiwal from the field of communication similar to that of Chen teaches MAC PDU for Msg2 of 2 step RA may consist of one or more MAC subPDUs and optionally padding. Padding is placed at the end of the MAC PDU when present. Presence and length of padding is implicit based on TB size, size of MAC subPDU(s). Each MAC subPDU consists one of the following: a MAC subheader with Backoff Indicator only (see paragraphs 00298 – 0299).  Therefore, it would have been obvious to ones skilled in the art before the effective filing date of the claimed invention of have the MsgB of Chen to include MAC subPDU with backoff indicator as taught Agiwal.  The motivation for doing this is provide for an efficient system where collisions are reduced.
For claim 5, Chen teaches further comprising, when the first indicator included in the RA MSG-B indicates the first type MAC subPDU, performing the 2-step random access procedure or the 4-step random access procedure based on the BI included in the RA MSG-B (see paragraph 0067; the fallback indicator (or fallback information) may be included in the second message (or MsgB) of the 2-step RA procedure to indicate whether a fallback mechanism from the 2-step RA procedure to the 4-step RA procedure is allowed for this round of preamble transmission).
For claim 6, Chen teaches further comprising, when the first indicator included in the RA MSG-B indicates the second type MAC subPDU, transmitting an RA MSG3 according to the 4-step random access procedure to the base station (see paragraph 0067; the fallback indicator (or fallback information) may be included in the second message (or MsgB) of the 2-step RA procedure to indicate whether a fallback mechanism from the 2-step RA procedure to the 4-step RA procedure is allowed for this round of preamble transmission).
For claim 7, Chen teaches wherein the RA MSG3 is transmitted using a resource indicated by an uplink (UL) grant included in the fallback RAR (see paragraph 0067; the fallback indicator (or fallback information) may be included in the second message (or MsgB) of the 2-step RA procedure to indicate whether a fallback mechanism from the 2-step RA procedure to the 4-step RA procedure is allowed for this round of preamble transmission. If the UE receives a fallback indication (or fallback information) in the MsgB, in response to a MsgA transmitted by the UE, the UE may then transmit a Msg3 using the UL grant received in the MsgB).
For claim 9, Chen teaches wherein, when the first indicator indicates the third type MAC subPDU, the 2-step random access procedure is terminated (see paragraph 0067; the fallback indicator (or fallback information) may be included in the second message (or MsgB) of the 2-step RA procedure to indicate whether a fallback mechanism from the 2-step RA procedure to the 4-step RA procedure is allowed for this round of preamble transmission. If the UE receives a fallback indication (or fallback information) in the MsgB, in response to a MsgA transmitted by the UE, the UE may then transmit a Msg3 using the UL grant received in the MsgB).
For claim 10, Chen teaches wherein, when the RA MSG-B is received within an RAR window from a transmission ending time point of the RA preamble, a contention is determined to be resolved in the 2-step random access procedure (see paragraph 0090; a 2-step RA procedure of some of the present implementations, once a MsgA is transmitted, the UE (e.g., the MAC entity of the UE) may start a response time window (e.g., a MsgB ra-ResponseWindow) to receive a corresponding MsgB. In some of the present implementations, if the ra-ResponseWindow expires, but no MsgB containing an RA preamble identifier that matches the transmitted preamble (based on the preamble index) is received, the RAR reception (or MsgB reception) may be considered as unsuccessful).
For claim 13, Chen teaches transmitting 2-step configuration information for a 2-step random access (RA) procedure to a terminal (see paragraph 0059; a UE may receive the configuration for the 2-step RA procedure from a base station as part of a general RA configuration (e.g., the UE may receive the 2-step and 4-step RA configuration together as one RA configuration). In some other aspects of the present implementations, the UE may receive the 2-step RA configuration separately (i.e., not as part of a general RA configuration) and see paragraph 0060; a cell (or a corresponding base station/node) may broadcast (e.g., in the system information (SI)) the parameters (of the RA configuration) for a 2-step RA procedure and the parameters for a 4-step RA procedure separately); transmitting 4-step configuration information for a 4-step random access procedure to the terminal (see paragraph 0059; a UE may receive the configuration for the 2-step RA procedure from a base station as part of a general RA configuration (e.g., the UE may receive the 2-step and 4-step RA configuration together as one RA configuration). In some other aspects of the present implementations, the UE may receive the 2-step RA configuration separately (i.e., not as part of a general RA configuration) and see paragraph 0060; a cell (or a corresponding base station/node) may broadcast (e.g., in the system information (SI)) the parameters (of the RA configuration) for a 2-step RA procedure and the parameters for a 4-step RA procedure separately); receiving a message 1 from the terminal by performing a monitoring operation using the 2-step configuration information and the 4-step configuration information (see paragraph 0072; the first message (or MsgA) of a 2-step RA procedure may include two separate signals (e.g., a preamble and a payload). The preamble signal may be transmitted on a physical random access channel (PRACH), and the payload signal may be transmitted on physical uplink shared channel (PUSCH) to the base station in some of the present implementations and paragraph 0097; the process may transmit, in action 320, the first message (or MsgA) of the 2-step RA procedure to the base station. In some of the present implementations, the process 300 may transmit a preamble of the first message (MsgA) on a PRACH to the base station, and transmit a payload of the first message on a PUSCH to the base station); and when the message 1 is an RA message-A (MSG-A) of the 2-step RA procedure, transmitting an RA MSG-B to the terminal and the MAC subheader includes a first indicator indicating a type of the MAC subPDU  (see paragraph 0048;  a UE may complete the CBRA procedure in two steps, which may include sending a first message (e.g., a MsgA) to a serving cell (or base station) and receiving a second message (e.g., a MsgB) from the serving cell (or base station) and see paragraph 0067; the fallback indicator (or fallback information) may be included in the second message (or MsgB) of the 2-step RA procedure to indicate whether a fallback mechanism from the 2-step RA procedure to the 4-step RA procedure is allowed for this round of preamble transmission). Chen does not explicitly teach wherein the RA MSG-B includes one or more MAC sub protocol data units (subPDUs), each of the one or more MAC subPDUs includes a MAC subheader, and the MAC subheader includes a first indicator indicating a type of the MAC subPDU.  Agiwal from the field of communication similar to that of Chen teaches MAC PDU for Msg2 of 2 step RA may consist of one or more MAC subPDUs and optionally padding. Padding is placed at the end of the MAC PDU when present. Presence and length of padding is implicit based on TB size, size of MAC subPDU(s). Each MAC subPDU consists one of the following: a MAC subheader with Backoff Indicator only (see paragraphs 00298 – 0299).  Therefore, it would have been obvious to ones skilled in the art before the effective filing date of the claimed invention of have the MsgB of Chen to include MAC subPDU with backoff indicator as taught Agiwal.  The motivation for doing this is provide for an efficient system where collisions are reduced. 
For claim 15, Chen teaches all of the claimed subject matter with the exception of wherein the first indicator indicates that the MAC subPDU is a first type MAC subPDU including a backoff indicator (BI), that the MAC subPDU is a second type MAC subPDU including a fallback random access response (RAR), or that the MAC subPDU is a third type MAC subPDU including a successful RAR. Agiwal from the field of communication similar to that of Chen teaches MAC PDU for Msg2 of 2 step RA may consist of one or more MAC subPDUs and optionally padding. Padding is placed at the end of the MAC PDU when present. Presence and length of padding is implicit based on TB size, size of MAC subPDU(s). Each MAC subPDU consists one of the following: a MAC subheader with Backoff Indicator only (see paragraphs 00298 – 0299).  Therefore, it would have been obvious to ones skilled in the art before the effective filing date of the claimed invention of have the MsgB of Chen to include MAC subPDU with backoff indicator as taught Agiwal.  The motivation for doing this is provide for an efficient system where collisions are reduced.
For claim 16, Chen teaches further comprising, when the first indicator included in the RA MSG-B indicates the second type MAC subPDU, receiving an RA MSG3 according to the 4-step random access procedure from the base station through a resource indicated by an uplink (UL) grant included in the fallback RAR (see paragraph 0067; the fallback indicator (or fallback information) may be included in the second message (or MsgB) of the 2-step RA procedure to indicate whether a fallback mechanism from the 2-step RA procedure to the 4-step RA procedure is allowed for this round of preamble transmission. If the UE receives a fallback indication (or fallback information) in the MsgB, in response to a MsgA transmitted by the UE, the UE may then transmit a Msg3 using the UL grant received in the MsgB).
For claim 18, Chen teaches wherein, when the RA MSG-B is received from the terminal within an RAR window from a transmission ending time point of the RA preamble, and the first indicator included in the RA MSG-B indicates the third type MAC subPDU, the 2-step random access procedure is terminated (see paragraph 0090; a 2-step RA procedure of some of the present implementations, once a MsgA is transmitted, the UE (e.g., the MAC entity of the UE) may start a response time window (e.g., a MsgB ra-ResponseWindow) to receive a corresponding MsgB. In some of the present implementations, if the ra-ResponseWindow expires, but no MsgB containing an RA preamble identifier that matches the transmitted preamble (based on the preamble index) is received, the RAR reception (or MsgB reception) may be considered as unsuccessful).

Claim Rejections - 35 USC § 103
Claim(s) 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Agiwal as applied to claim(s) 1 or 13 above, and further in view of Sun et al. (US 2015/0289292 A1; hereinafter “Sun”).
For claim 2, Chen and Agiwal teaches all of the claimed subject matter with the exception of  further comprising receiving system information including information indicating a modulation and coding scheme (MCS) for the RA payload from the base station, wherein the RA payload is transmitted based on the MCS level indicated by the system information.  Sun from the field of communications similar to that of Chen teaches  configuration information may also indicate information including a position of the resources transmitting the random access preamble and a mapping relationship between the random access preamble and the payload data block resources. The mapping relationship may indicate at least one of a position and size of the payload data block resources corresponding to the random access preamble, a modulation and coding scheme (MCS) of the payload data block corresponding to the random access preamble, a filter parameter or a filter bank parameter of the payload data block corresponding to the random access preamble, and a demodulation reference signal (RS) of the payload data block corresponding to the random access preamble (see paragraph 0087 – 0089).  Therefore, it would have been obvious to one skilled in the art before the effective filing date to have the system of Chen obtain the configuration information with the mapping relationship a MCS as taught by Sun.  The motivation for doing this is to provide for an efficient system where user can maintain synchronization.
For claim 14, Chen and Agiwal teaches all of the claimed subject matter with the exception of  further comprising transmitting system information including information indicating a modulation and coding scheme (MCS) for an RA payload included in the RA MSG-A to the terminal..  Sun from the field of communications similar to that of Chen teaches  configuration information may also indicate information including a position of the resources transmitting the random access preamble and a mapping relationship between the random access preamble and the payload data block resources. The mapping relationship may indicate at least one of a position and size of the payload data block resources corresponding to the random access preamble, a modulation and coding scheme (MCS) of the payload data block corresponding to the random access preamble, a filter parameter or a filter bank parameter of the payload data block corresponding to the random access preamble, and a demodulation reference signal (RS) of the payload data block corresponding to the random access preamble (see paragraph 0087 – 0089).  Therefore, it would have been obvious to one skilled in the art before the effective filing date to have the system of Chen obtain the configuration information with the mapping relationship a MCS as taught by Sun.  The motivation for doing this is to provide for an efficient system where user can maintain synchronization.

Claim Rejections - 35 USC § 103
Claim(s) 12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Argiwal as applied to claim(s) 1 and 13 above, and further in view of Shi et al. (US 2019/0335512 A1; hereinafter “Shi”).
For claim 12, Chen and Argiwal teaches all of the claimed subject matter with the exception of wherein the MAC subheader further includes a third indicator indicating whether another MAC subPDU exists.  Shi from the field of communications similar to that of Chen teaches an extension field (E) is provided in the MAC sub-PDU to which the MAC sub-header in the random access response message corresponds, which is used to indicate whether there exist other MAC sub-headers subsequent to the MAC sub-header, or whether there exist other MAC sub-PDUs subsequent to the sub-PDU (see paragraph 0160).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have and an extension field to indicate whether there exist other MAC sub-headers subsequent to the MAC sub-header as taught by Shi into the system of Chen.  The motivation for doing this is to provide for an efficient system where all data can be located.
For claim 21, Chen and Argiwal teaches all of the claimed subject matter with the exception of wherein the MAC subheader further includes a third indicator indicating whether another MAC subPDU exists.  Shi from the field of communications similar to that of Chen teaches an extension field (E) is provided in the MAC sub-PDU to which the MAC sub-header in the random access response message corresponds, which is used to indicate whether there exist other MAC sub-headers subsequent to the MAC sub-header, or whether there exist other MAC sub-PDUs subsequent to the sub-PDU (see paragraph 0160).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have and an extension field to indicate whether there exist other MAC sub-headers subsequent to the MAC sub-header as taught by Shi into the system of Chen.  The motivation for doing this is to provide for an efficient system where all data can be located.

	
	
Claim Rejections - 35 USC § 103
Claim(s) 22, 26 – 28 and 30 – 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Pelletier et al. (US 2017/0135135 A1; hereinafter “Pelletier”).
For claim 22, Chen teaches receiving, from a base station, configuration information for a 2-step random access procedure (see paragraph 0059; a UE may receive the configuration for the 2-step RA procedure from a base station as part of a general RA configuration (e.g., the UE may receive the 2-step and 4-step RA configuration together as one RA configuration). In some other aspects of the present implementations, the UE may receive the 2-step RA configuration separately (i.e., not as part of a general RA configuration) and see paragraph 0060; a cell (or a corresponding base station/node) may broadcast (e.g., in the system information (SI)) the parameters (of the RA configuration) for a 2-step RA procedure and the parameters for a 4-step RA procedure separately); transmitting, to the base station, a random access (RA) message-A (MSG-A) including an RA preamble and an RA payload based on the configuration information (see paragraph 0072; the first message (or MsgA) of a 2-step RA procedure may include two separate signals (e.g., a preamble and a payload). The preamble signal may be transmitted on a physical random access channel (PRACH), and the payload signal may be transmitted on physical uplink shared channel (PUSCH) to the base station in some of the present implementations and paragraph 0097; the process may transmit, in action 320, the first message (or MsgA) of the 2-step RA procedure to the base station. In some of the present implementations, the process 300 may transmit a preamble of the first message (MsgA) on a PRACH to the base station, and transmit a payload of the first message on a PUSCH to the base station); and receiving the RA MSG-B from the base station (see paragraph 0048;  a UE may complete the CBRA procedure in two steps, which may include sending a first message (e.g., a MsgA) to a serving cell (or base station) and receiving a second message (e.g., a MsgB) from the serving cell (or base station) and see paragraph 0067; the fallback indicator (or fallback information) may be included in the second message (or MsgB) of the 2-step RA procedure to indicate whether a fallback mechanism from the 2-step RA procedure to the 4-step RA procedure is allowed for this round of preamble transmission).  Chen does not explicitly teach determining a random access-radio network temporary identifier (RA-RNTI) by using information of a radio resource through which the RA preamble is transmitted and a preconfigured offset; receiving downlink control information (DCI) including resource allocation information of an RA MSG-B from the base station by performing a physical downlink control channel (PDCCH) monitoring operation using the RA-RNTI; and receiving the RA MSG-B from the base station through a resource indicated by the resource allocation information included in the DCI.  Pelletier from the field of communication similar to that of Chen teaches Random Access RNTI (RA-RNTI) may be used to indicate scheduling of the Random Access Response (RAR) on PDCCH, and may unambiguously identify which time-frequency resource was used by a WTRU to transmit the random access preamble. The WTRU may find corresponding DCI on PDCCH using the RA-RNTI, and may then receive the RAR on PDSCH (see paragraph 0094) and A MSG0 message may be received by the WTRU at 302 and may include DCI received on the PDCCH indicating that a RACH should be performed (see paragraph 0099) and a RA-RNTI′ may be: RA-RNTI′=1+t_id+10*f_id  (2) Additionally, an offset value may be added to the legacy RA-RNTI calculation, for example so that the network may indicate a priority level and/or respond to a specific type of preamble transmission. For example, the RA-RNTI′ may be determined as: RA-RNTI′=1+t_id+10*f_id+offset_value  (3) The value of offset_value may be known and/or configured, or may be a function of the method used for the preamble transmission as described above. For example, the offset_value may correspond to/be associated with a given preamble value, a preamble index, a preamble type, a preamble group, a PRACH index, a PRACH opportunity, and/or the like (see paragraph 0177).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to determine the RA-RNTI and receive DCI for the resources to be used as taught by Pelletier for the MsgB transmission of Chen.  The motivation for doing this is to provide for an efficient system where adequate resources are allocated. 
For claim 25, Chen teaches all of the claimed subject matter with the exception of wherein the preconfigured offset is received from the base station.  Pelletier from the field of communication similar to that of Chen teaches Random Access RNTI (RA-RNTI) may be used to indicate scheduling of the Random Access Response (RAR) on PDCCH, and may unambiguously identify which time-frequency resource was used by a WTRU to transmit the random access preamble. The WTRU may find corresponding DCI on PDCCH using the RA-RNTI, and may then receive the RAR on PDSCH (see paragraph 0094) and A MSG0 message may be received by the WTRU at 302 and may include DCI received on the PDCCH indicating that a RACH should be performed (see paragraph 0099) and a RA-RNTI′ may be: RA-RNTI′=1+t_id+10*f_id  (2) Additionally, an offset value may be added to the legacy RA-RNTI calculation, for example so that the network may indicate a priority level and/or respond to a specific type of preamble transmission. For example, the RA-RNTI′ may be determined as: RA-RNTI′=1+t_id+10*f_id+offset_value  (3) The value of offset_value may be known and/or configured, or may be a function of the method used for the preamble transmission as described above. For example, the offset_value may correspond to/be associated with a given preamble value, a preamble index, a preamble type, a preamble group, a PRACH index, a PRACH opportunity, and/or the like (see paragraph 0177).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to receive the offset as taught by Pelletier for the MsgB transmission of Chen.  The motivation for doing this is to provide for an efficient system where adequate resources are allocated.
For claim 26, Chen teaches wherein the PDCCH monitoring operation is performed within a random access response (RAR) window (see paragraph 0090; a 2-step RA procedure of some of the present implementations, once a MsgA is transmitted, the UE (e.g., the MAC entity of the UE) may start a response time window (e.g., a MsgB ra-ResponseWindow) to receive a corresponding MsgB. In some of the present implementations, if the ra-ResponseWindow expires, but no MsgB containing an RA preamble identifier that matches the transmitted preamble (based on the preamble index) is received, the RAR reception (or MsgB reception) may be considered as unsuccessful).
For claim 27, Chen teaches wherein, when the 2-step random access procedure is performed in a contention free random access (CFRA) scheme, the configuration information includes information of a transmission resource of the RA MSG-A allocated dedicatedly to the terminal (see paragraph 0048; a 2-step CBRA procedure; see paragraph 0059; a UE may receive the configuration for the 2-step RA procedure from a base station as part of a general RA configuration (e.g., the UE may receive the 2-step and 4-step RA configuration together as one RA configuration). In some other aspects of the present implementations, the UE may receive the 2-step RA configuration separately (i.e., not as part of a general RA configuration) and see paragraph 0060; a cell (or a corresponding base station/node) may broadcast (e.g., in the system information (SI)) the parameters (of the RA configuration) for a 2-step RA procedure and the parameters for a 4-step RA procedure separately).
For claim 28, Chen teaches  transmitting, to a terminal, configuration information for a 2-step random access procedure (see paragraph 0059; a UE may receive the configuration for the 2-step RA procedure from a base station as part of a general RA configuration (e.g., the UE may receive the 2-step and 4-step RA configuration together as one RA configuration). In some other aspects of the present implementations, the UE may receive the 2-step RA configuration separately (i.e., not as part of a general RA configuration) and see paragraph 0060; a cell (or a corresponding base station/node) may broadcast (e.g., in the system information (SI)) the parameters (of the RA configuration) for a 2-step RA procedure and the parameters for a 4-step RA procedure separately); receiving, from the terminal, a random access (RA) message-A (MSG-A) including an RA preamble and an RA payload by performing a monitoring operation based on the configuration information (see paragraph 0072; the first message (or MsgA) of a 2-step RA procedure may include two separate signals (e.g., a preamble and a payload). The preamble signal may be transmitted on a physical random access channel (PRACH), and the payload signal may be transmitted on physical uplink shared channel (PUSCH) to the base station in some of the present implementations and paragraph 0097; the process may transmit, in action 320, the first message (or MsgA) of the 2-step RA procedure to the base station. In some of the present implementations, the process 300 may transmit a preamble of the first message (MsgA) on a PRACH to the base station, and transmit a payload of the first message on a PUSCH to the base station); and transmitting the RA MSG-B to the terminal (see paragraph 0048;  a UE may complete the CBRA procedure in two steps, which may include sending a first message (e.g., a MsgA) to a serving cell (or base station) and receiving a second message (e.g., a MsgB) from the serving cell (or base station) and see paragraph 0067; the fallback indicator (or fallback information) may be included in the second message (or MsgB) of the 2-step RA procedure to indicate whether a fallback mechanism from the 2-step RA procedure to the 4-step RA procedure is allowed for this round of preamble transmission).  Chen does not explicitly teach determining a random access-radio network temporary identifier (RA-RNTI) by using information of a radio resource through which the RA preamble is received and a preconfigured offset; performing a scrambling operation on downlink control information (DCI) including resource allocation information of an RA MSG-B by using the RA-RNTI; transmitting the scrambled DCI to the terminal; and transmitting the RA MSG-B to the terminal through a resource indicated by the resource allocation information included in the DCI.  Pelletier from the field of communication similar to that of Chen teaches Random Access RNTI (RA-RNTI) may be used to indicate scheduling of the Random Access Response (RAR) on PDCCH, and may unambiguously identify which time-frequency resource was used by a WTRU to transmit the random access preamble. The WTRU may find corresponding DCI on PDCCH using the RA-RNTI, and may then receive the RAR on PDSCH (see paragraph 0094) and A MSG0 message may be received by the WTRU at 302 and may include DCI received on the PDCCH indicating that a RACH should be performed (see paragraph 0099) and a RA-RNTI′ may be: RA-RNTI′=1+t_id+10*f_id  (2) Additionally, an offset value may be added to the legacy RA-RNTI calculation, for example so that the network may indicate a priority level and/or respond to a specific type of preamble transmission. For example, the RA-RNTI′ may be determined as: RA-RNTI′=1+t_id+10*f_id+offset_value  (3) The value of offset_value may be known and/or configured, or may be a function of the method used for the preamble transmission as described above. For example, the offset_value may correspond to/be associated with a given preamble value, a preamble index, a preamble type, a preamble group, a PRACH index, a PRACH opportunity, and/or the like (see paragraph 0177).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to determine the RA-RNTI and receive DCI for the resources to be used as taught by Pelletier for the MsgB transmission of Chen.  The motivation for doing this is to provide for an efficient system where adequate resources are allocated. 
For claim 30, Chen teaches all of the claimed subject matter with the exception of further comprising transmitting the preconfigured offset to the terminal. Pelletier from the field of communication similar to that of Chen teaches Random Access RNTI (RA-RNTI) may be used to indicate scheduling of the Random Access Response (RAR) on PDCCH, and may unambiguously identify which time-frequency resource was used by a WTRU to transmit the random access preamble. The WTRU may find corresponding DCI on PDCCH using the RA-RNTI, and may then receive the RAR on PDSCH (see paragraph 0094) and A MSG0 message may be received by the WTRU at 302 and may include DCI received on the PDCCH indicating that a RACH should be performed (see paragraph 0099) and a RA-RNTI′ may be: RA-RNTI′=1+t_id+10*f_id  (2) Additionally, an offset value may be added to the legacy RA-RNTI calculation, for example so that the network may indicate a priority level and/or respond to a specific type of preamble transmission. For example, the RA-RNTI′ may be determined as: RA-RNTI′=1+t_id+10*f_id+offset_value  (3) The value of offset_value may be known and/or configured, or may be a function of the method used for the preamble transmission as described above. For example, the offset_value may correspond to/be associated with a given preamble value, a preamble index, a preamble type, a preamble group, a PRACH index, a PRACH opportunity, and/or the like (see paragraph 0177).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to receive the offset as taught by Pelletier for the MsgB transmission of Chen.  The motivation for doing this is to provide for an efficient system where adequate resources are allocated.
For claim 31, Chen teaches all of the claimed subject matter with the exception of wherein the scrambled DCI is transmitted to the terminal within a random access response (RAR) window.  Pelletier from the field of communication similar to that of Chen teaches WTRU may monitor PDCCH for downlink control signaling scrambled with RA-RNTI according to the transmitted preamble for a RAR reception (see paragraph 0173).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to monitor the scribed DCI in a RAR reception as taught by Pelletier the system of Chen.  The motivation for doing this is to provide for an efficient system where adequate resources are allocated.
For claim 32, Chen teaches wherein, when the 2-step random access procedure is performed in a contention free random access (CFRA) scheme, the configuration information includes information of a transmission resource of the RA MSG-A allocated dedicatedly to the terminal (see paragraph 0048; a 2-step CBRA procedure; see paragraph 0059; a UE may receive the configuration for the 2-step RA procedure from a base station as part of a general RA configuration (e.g., the UE may receive the 2-step and 4-step RA configuration together as one RA configuration). In some other aspects of the present implementations, the UE may receive the 2-step RA configuration separately (i.e., not as part of a general RA configuration) and see paragraph 0060; a cell (or a corresponding base station/node) may broadcast (e.g., in the system information (SI)) the parameters (of the RA configuration) for a 2-step RA procedure and the parameters for a 4-step RA procedure separately).
	Claim Rejections - 35 USC § 103
Claim(s) 23, 24 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Pelletier as applied to claim(s) 22 and 28 above, and further in view of ZTE, Sanechips (NPL/“Considerations on 2-Step RACH Procedures” R1-1901627).
For claim 23, Chen and Pelletier teaches all of the claimed subject matter with the exception of wherein the RA-RNTI for the 2-step random access procedure is configured differently from an RA-RNTI for a 4- step random access procedure.  ZTE, Sanechips from the field of communication similar to that of Chen teaches Scramble with 2-step-RA-RNTI and set 2-step-RA-RNTI to different value range from the legacy RA-RNTI. Since the maximum value of RA-RNTI for 4-step CBRA RACH can be calculated as “1+14+14*80+14*80+8+ 14 × 80 × 8 × 2”, it is possible to have a different value range for the 2-step-RA-RNTI for 2-step CBRA RACH by using an offset (which is the max value for RA-RNTI for 4-step RACH as calculated above). It is nature to distinguish between msgB and msg2 when the msgA and msg1 use non-overlap time/frequency resources and generate different RA-RNTI (see page 8 alt1).  Theretofore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have different RA-RNTI for 2-step and 4-step RA as taught by ZTE, Sanechips into the system of Chen.  The motivation for doing this is to provide for an efficient system where the message can be distinguished. 
For claim 24, Chen and Pelletier teaches all of the claimed subject matter with the exception of wherein the RA-RNTI is determined by applying the preconfigured offset to an RA-RNTI for a 4-step random access procedure.  ZTE, Sanechips from the field of communication similar to that of Chen teaches Scramble with 2-step-RA-RNTI and set 2-step-RA-RNTI to different value range from the legacy RA-RNTI. Since the maximum value of RA-RNTI for 4-step CBRA RACH can be calculated as “1+14+14*80+14*80+8+ 14 × 80 × 8 × 2”, it is possible to have a different value range for the 2-step-RA-RNTI for 2-step CBRA RACH by using an offset (which is the max value for RA-RNTI for 4-step RACH as calculated above). It is nature to distinguish between msgB and msg2 when the msgA and msg1 use non-overlap time/frequency resources and generate different RA-RNTI (see page 8 alt1).  Theretofore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have different RA-RNTI for 2-step and 4-step RA where an offset as taught by ZTE, Sanechips into the system of Chen.  The motivation for doing this is to provide for an efficient system where the message can be distinguished. 
For claim 29, Chen and Pelletier teaches all of the claimed subject matter with the exception of wherein the RA-RNTI is determined by applying the preconfigured offset to an RA-RNTI for a 4-step random access procedure.  ZTE, Sanechips from the field of communication similar to that of Chen teaches Scramble with 2-step-RA-RNTI and set 2-step-RA-RNTI to different value range from the legacy RA-RNTI. Since the maximum value of RA-RNTI for 4-step CBRA RACH can be calculated as “1+14+14*80+14*80+8+ 14 × 80 × 8 × 2”, it is possible to have a different value range for the 2-step-RA-RNTI for 2-step CBRA RACH by using an offset (which is the max value for RA-RNTI for 4-step RACH as calculated above). It is nature to distinguish between msgB and msg2 when the msgA and msg1 use non-overlap time/frequency resources and generate different RA-RNTI (see page 8 alt1).  Theretofore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have different RA-RNTI for 2-step and 4-step RA where an offset as taught by ZTE, Sanechips into the system of Chen.  The motivation for doing this is to provide for an efficient system where the message can be distinguished. 

Allowable Subject Matter
Claim(s 4, 8, 11, 17, 19 and 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
		
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Akkarakaran et al. (US 2018/0110074 A1), Tsai et al. (US 2019/0215706 A1), Lohr et al. (US 2020/0100299 A1), Chen et al. (US 2020/0178308 A1), Jeon et al. (US 2020/221506 A1), Zhang et al. (US 2020/252973 A1), Lee et al. (US 2021/0227579 A1) and Liu et al. (US 2021/0274538 A1) are cited to show a METHOD FOR CONTROLLING ACCESS OF TERMINAL IN COMMUNICATION SYSTEM.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420. The examiner can normally be reached Mon - Thurs. 9 - 3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY MUI/Primary Examiner, Art Unit 2464